DETAILED ACTION
                              Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are presented for examination.
                    
                                                                       
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.
		Specification
	The specification is accepted. 
	                              
			Drawings
	The formal drawings are accepted.

                             Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8 and 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jung (U.S. PN: 9,977,625) in view of Vucinic et al. “hereinafter as Vucinic” (US 2016/0246712). 
As per claims 1 and 14:
Jung substantially teaches or discloses a method and a storage device comprising (see col. 18, lines 46-48) a first nonvolatile memory device; a second nonvolatile memory device, a controller connected to the first nonvolatile memory device through a first channel and to the second nonvolatile memory device through a second channel (see col. 18, lines 52-67 to col. 19, lines 1-4) wherein in response to a request and a logical address the controller is configured to generate a first physical address and a second physical address based on the logical address (see col. 19, lines 31-33 and col. 20, lines 6-67) transmit a first command and the first physical address to the first nonvolatile memory device through the first channel; and transmit a second command and the second physical address to the second nonvolatile memory device through the second channel (see col. 2, lines 19-57 and col. 19, lines 5-30). Jung substantially teaches the claimed invention described in claim 1 including write and read commands (see col. 2, lines 19-57). However, Jung does not explicitly teach transmitting first and second commands for the first and second physical addresses to the first and second nonvolatile memories. Vicinic, in an analogous art, teaches receive a first command comprising a request for data from a logical address and generate a first physical address corresponding to the received logical address. Once the target has the physical address, it can execute the first command to provide the requested data 
As per claim 2:
Jung teaches wherein the first nonvolatile memory device includes a plurality of first memory blocks, wherein the second nonvolatile memory device includes a plurality of second memory blocks, and wherein the controller is further configured to associates each of the plurality of first memory blocks to each of the plurality of second memory blocks (see col. 19, lines 34-67). 
              As per claim 3:
              Jung teaches wherein the first physical address and the second physical address are same except for block addresses (see col. 21, lines 40-67 to col. 22, lines 1-34).   
As per claim 4:

As per claim 5:
Jung teaches wherein the first physical address and the second physical address are at least partly different each other (see col. 21, lines 40-67 to col. 22, lines 1-34).    
As per claim 6:
Jung teaches wherein the controller generates a physical address based on the logical address and generates the first physical address and the second physical address (see col. 20, lines 23-31).   
As per claim 7:
Jung teaches wherein the controller stores information of association of each of the plurality of first memory blocks and each of the plurality of second memory blocks into at least one of the first nonvolatile memory device or the second nonvolatile memory device (see col. 19, lines 1-16).   
            As per claim 8:
            Jung teaches wherein each of the plurality of first memory blocks and the plurality of second memory blocks stores information indicating a corresponding memory block associated (see col. 19, lines 38-67 and col. 20, lines 1-5).   
As per claim 15:
Jung in view of the above rejection teaches in response to the request being a write request, further comprising6PRELIMINARY AMENDMENTAttorney Docket No.: Q253334 Appln. No.: 16/793,584 receiving data from the external device; splitting the data into first data and second data; transmitting the first data to the first nonvolatile memory device through the first channel; and transmitting the second data to the second nonvolatile memory device 
As per claim 16:
Jung in view of the above rejection teaches performing error correction encoding on the first data before transmitting the first data; and performing error correction encoding on the second data before transmitting the second data (see col. 7, lines 56-62).  
            As per claim 17:
Jung in view of the above rejection teaches in response to the request being a read request, further comprising: reading first data from the first nonvolatile memory device through the first channel in response to the first command; reading second data from the second nonvolatile memory device through the second channel in response to the second command; and outputting data including the first data and the second data to the external device (see col. 7, lines 17-41 and col. 19, lines 5-30 and col. 20, lines 6-61).  
            As per claim 18:
Jung in view of the above rejection teaches performing error correction decoding on the first data before outputting the data; and  7PRELIMINARY AMENDMENTAttorney Docket No.: Q253334 Appln. No.: 16/793,584 performing error correction decoding on the second data before outputting the data (see col. 7, lines 56-62).  


                                       Allowable subject matter

             Claims 9-13 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten independent from including all of the limitation of the base claim and any intervening claims.

                           Examiner's Note: 
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123.

                                    Allowable Subject Matter 
	Claims 19 and 20 are allowed. The following is an Examiner's statement of reasons for allowance: 				 
             Independent claim 19 of the present application teaches, for example, “A storage device comprising: a plurality of nonvolatile memory device; a plurality of channels connected to the plurality of nonvolatile memory devices, each channel being connected to at least one nonvolatile memory device among the plurality of nonvolatile memory device; and a controller connected to at least two first nonvolatile memory devices, among the plurality of nonvolatile memory device, through a first super channel, the first super channel including at least two first channels among the plurality of channels, and connected to at least two second nonvolatile memory devices, among the plurality of nonvolatile memory device, through a second super channel, the second super channel including at least two second channels among the plurality of channels, wherein the controller is configured to access the first super channel and the second super channel individually, access the at least two first channels belong to the first super channel simultaneously, and access the at least two second channels belong to the second super channel simultaneously”. 
The prior arts of record including the IDS filed by the applicant taken singly or incombination fail to teach, anticipate, suggest, or render obvious the foregoing limitations,  “
a controller connected to at least two first nonvolatile memory devices, among the plurality of nonvolatile memory device, through a first super channel, the first super channel including at least two first channels among the plurality of channels, and connected to at least two second nonvolatile memory devices, among the plurality of nonvolatile memory device, through a second super channel, the second super channel including at least two second channels among the plurality of channels, wherein the controller is configured to access the first super channel and the second super channel individually, access the at least two first channels belong to the first super channel simultaneously, and access the at least two second channels belong to the second super channel simultaneously”. Consequently, claim 19 is allowed over the prior arts. 
            Dependent claim 20 depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well. 
                              Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 


/ESAW T ABRAHAM/Primary Examiner,
Art Unit 2112